Citation Nr: 0802145	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 748A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a separate compensable evaluation for the 
service-connected tinnitus.  



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent evaluation 
therefor effective February 17, 2004.
  
Although the RO styled the issue at hand as involving a 
higher rating for tinnitus, the veteran has consistently 
argued only that the law requires the assignment of separate 
10 percent evaluations for his bilateral tinnitus (and not 
that higher schedular or extraschedular evaluations are 
warranted).  The Board has accordingly re-characterized the 
issue on appeal to that listed on the title page of this 
action. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1983 to April 1987.

2.  On October 12, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


